Citation Nr: 1500761	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the lumbar spine with disc herniation, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with disc herniation at L5-S1. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to December 1991.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran has claimed service connection for a sleep disorder as secondary to his service-connected low back disability.  While the RO has characterized the increased rating claim as including a claim of sleep disorder, there has been no true adjudication of this issue.  Accordingly, the separate claim of service connection for a sleep disorder is referred to the RO for appropriate action.

The issue of entitlement to service connection for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected degenerative disc disease of the lumbar spine has been manifested by forward flexion to no worse than 65 degrees, with no additional functional loss due to pain and no evidence of ankylosis or incapacitating episodes requiring prescribed bed rest.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R §§ 4.25, 4.7, 4.71a, Diagnostic Codes 5243 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received notification prior to the unfavorable agency decision in September 2008.  He was notified of information and evidence necessary to substantiate his claim.  He was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of how VA determines disability ratings and effective dates.  The Board finds that the duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in October 2008, September 2010 and March 2012, which are adequate for the purposes of the instant claim adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Governing Rules and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although the Board considers all evidence of record, the more critical evidence consists of the evidence generated during the period up to one year before the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods. Hart v. Mansfield, 21 Vet. App. at 509-10.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2014).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

Rating Criteria

The Veteran's degenerative disc disease of the lumbar spine has been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243, the code for intervertebral disc syndrome.  

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V (2014).

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Code 5243. 

VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Analysis

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine warrants a rating higher than 20 percent.

VA treatment records note a history of complaints of and treatment for back pain with radiating pain in the lower extremities.  The records do not suggest any incapacitating episodes with prescribed bed rest related to the appellant's service-connected lumbar spine disability.  

The Veteran was afforded a VA examination in October 2008.  At that time, he denied flare-ups, weight loss, fevers, malaise, dizziness, visual disturbances, weakness, bladder complaints or erectile dysfunction associated with his degenerative disc disease of the lumbar spine.  It was noted that he could walk a mile without difficulty and did not use assistive devices.  The examiner determined that the condition affected his daily activities with prolonged standing, bending and sitting, which caused increased back pain.

Range of motion testing revealed: forward flexion to 65 degrees; extension to 15 degrees; right and left lateral flexion to 15 degrees; and right and left rotation to 15 degrees.  It was noted that the lumbar spine was not painful on range of motion.  The appellant was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive movement.  There was no objective evidence of painful motion, spasm, weakness, tenderness, postural abnormalities or fixed deformities.

In an April 2010 statement, the Veteran reported that he had incapacitating episodes associated with this lumbar spine disability.

The Veteran was afforded an additional VA examination in September 2010.  At the time of the examination, he reported low back pain that radiated to both hips and down both legs to the ankles.  He also reported that pain was not constant but could last from a few minutes to several hours.  It was noted that his symptoms began only with bending over at the waist, sitting for periods longer than 30 minutes or picking up an object heavier than 15 to 30 pounds.  There were no incapacitating episodes of back pain in the past 12 months that required bed rest prescribed by a physician or treatment by a physician.  The Veteran reported stiffness of the lower back; however, he did not report flare-ups and denied muscle spasms and bowel or bladder complaints.  He did not use any walking or assistive devices but reported the occasional use of a back brace.  The Veteran's functional assessment indicated that he was able to walk, eat, groom, bathe, toilet and dress himself without limitations.  

Range of motion testing revealed: forward flexion to 70 degrees; extension to 25 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  There was no objective of evidence of spasm, weakness, tenderness, atrophy, guarding, postural abnormalities, ankylosis, fixed deformities or scoliosis.  There was objective evidence of pain as demonstrated by the Veteran's grimacing during range of motion; however the appellant was not additionally limited by weakness, lack of endurance, fatigability, pain or incoordination after three repetitions of active range of motion.  It was noted that the Veteran had a history of intervertebral disc syndrome.

VA clinical records throughout the period on appeal reflect complaints of back pain but contain no specific data from which to further evaluate the Veteran's degree of disability.

After a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted.  In this regard, the evidence does not demonstrate forward flexion of the thoracolumbar spine of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Rather, the Veteran's flexion was never worse than 65 degrees and additional functional limitation was not demonstrated on repetitive motion.

The Board acknowledges the Veteran's complaints of pain, particularly noted during the September 2010 VA examination.  However, the objective evidence of record indicates that such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an evaluation in excess of 20 percent.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system".)

Consideration has been given to assigning a rating under Diagnostic Code 5243, which provides the rating criteria for intervertebral disc syndrome based on incapacitating episodes rather than limitation of motion; however, there is no evidence of record indicating that the Veteran experiences incapacitating episodes during the past 12 months.  As such, a higher disability rating based on incapacitating episodes is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

The Board has also considered assigning a separate disability rating for neurological impairment.  The Board notes that the Veteran was awarded service connection for peripheral neuropathy of the left and right lower extremities in an August 2004 rating decision.  Separate ratings for other neurological disabilities are not warranted at this time as there is no indication of a bowel or bladder impairment or other neurological disabilities that would warrant such additional separate disability ratings.

The Board has also considered whether a staged rating is appropriate under Hart; however, the Board finds the Veteran's symptoms have been relatively constant throughout the appeal period so a disability rating greater than 20 percent would not be appropriate at any stage during the appeal period.  

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's degenerative disc disease of the lumbar spine for extra-schedular consideration.  The level of severity of the Veteran's lumbar spine disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his lumbar spine disability.  The September 2010 VA examiner noted that the Veteran is employed teaching auto mechanics.  Although the Veteran reported that he must bend over and lift the hood of a car which precipitates pain, numbness and tingling, there is no evidence that the service-connected disability adjudicated above renders him unemployable.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with disc herniation at L5-S1 is denied.


REMAND

The Veteran contends that service connection is warranted for degenerative joint disease of the lumbar spine, to include as due to his service-connected degenerative disc disease of the lumbar spine.

The Veteran was afforded a VA examination in September 2010 for his claim of service connection for degenerative joint disease of the lumber spine.  Following examination of the appellant, the examiner diagnosed degenerative joint disease of the lumbar spine.  In a March 2012 addendum opinion, the examiner determined that the disability was less likely than not proximately due to or the result of the Veteran's service-connected degerantive disc disease of the lumbar spine.  However, the VA examiner did not express an opinion as to aggravation of the degenerative joint disease of the lumbar spine by the service-connected degenerative disc disease of the lumbar spine. 

As the September 2010 VA examination and March 2012 addendum opinion do not adequately address the Veteran's assertion of secondary service connection with regards to aggravation caused by a service connected disability, the Veteran must be provided a new VA examination in conjunction with his claim.  Moreover, even if degenerative joint disease is deemed caused or aggravated by the service-connected degenerative disc disease, it must be determined whether such joint disease manifests with symptoms that are distinct and separate from those contemplated by the rating already in effect for disc disease, to avoid pyramiding.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his degenerative joint disease of the lumbar spine.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should provide the following opinions:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's degenerative joint disease of the lumbar spine is caused by his service-connected degenerative disc disease of the lumbar spine?

b Is it at least as likely as not (probability of at least 50 percent) that the Veteran's degenerative joint disease of the lumbar spine is aggravated (chronically worsened) by his service-connected degenerative disc disease of the lumbar spine?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of degenerative joint disease of the lumbar spine prior to aggravation?

c. If degenerative joint disease of the lumbar spine is not caused or aggravated by the Veteran's service-connected degenerative disc disease of the lumbar spine, is at least as likely as not (probability of at least 50 percent) that degenerative joint disease of the lumbar spine is otherwise etiologically related to his period of active military service. 

If degenerative disc disease is deemed to be related to service, or is found to have been caused or aggravated by the service-connected disc disease, then the examiner must state whether there are distinct symptoms associated with the joint disease- if so, such symptoms should be specified.  If the symptoms between the two disorders cannot be separated or distinguished from one another, this should be noted.  

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


